                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

BRIAN SHROPSHIRE,

       Plaintiff,

v.                                                       Case No. 6:19-cv-878-Orl-37EJK

BANK OF AMERICA,

      Defendant.
_____________________________________

                                          ORDER

       Defendant moves to dismiss Plaintiff’s Complaint for lack of standing and failure

to state a claim. (Doc. 16 (“Motion”).) For standing, which attacks this Court’s subject

matter jurisdiction, Defendant asserts that Plaintiff hasn’t adequately pleaded injury-in-

fact for his implied breach of contract claim. (Id. at 13–14.) Defendant also argues that

each count fails to state a claim and seeks dismissal with prejudice. (Id. at 1–16.) Plaintiff

has not yet responded to the Motion, although his deadline was August 16, 2019. 1 See

Local Rule 3.01(b) (requiring that a party opposing a motion file a response within

fourteen days after receiving service of the motion). Thus, the Motion is due to be granted

as unopposed, but the Court will permit Plaintiff the opportunity to re-plead to correct

the deficiencies identified by Defendant.




       1On August 18, 2019, Plaintiff moved for a two-week extension of time to respond,
saying he “reached out to Defendants [sic] counsel as per local rules.” This fails to comply
with Local Rule 3.01(g), so the Court denies this request and considers the Motion
unopposed.
                                             -1-
      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.    Plaintiff’s Motion for Extension of Time to Respond to Defendant’s Motion

            to Dismiss is DENIED for failure to comply with Local Rule 3.01(g).

      2.    Defendant Bank of America, N.A.’s Motion to Dismiss Plaintiff’s Complaint

            [DE 3] for Lack of Standing and Failure to State a Claim Upon Which Relief

            Can Be Granted (Doc. 16) is GRANTED IN PART as unopposed.

      3.    Plaintiff’s Complaint (Doc. 3) is DISMISSED WITHOUT PREJUDICE.

      4.    On or before Tuesday, September 3, 2019, Plaintiff may file an amended

            complaint consistent with the strictures of this Order. Failure to timely file

            will result in dismissal of this action with prejudice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 19, 2019.




Copies to:
Counsel of Record




                                           -2-
